 


116 HRES 776 EH: Providing for a committee to notify the President of the assembly of the House of Representatives.
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 776 
In the House of Representatives, U. S., 
 
January 7, 2020 
 
RESOLUTION 
Providing for a committee to notify the President of the assembly of the House of Representatives. 
 
 
That a committee of two Members be appointed by the Speaker to notify the President of the United States that a quorum of the House has assembled and that the House is ready to receive any communication that he may be pleased to make.  Cheryl L. Johnson,Clerk. 